

FIRST AMENDMENT TO
STOCK PURCHASE AGREEMENT


This First Amendment to the Stock Purchase Agreement (this “Amendment”) by and
between GENERAL ELECTRIC COMPANY, a New York corporation ("Seller"), and SAMSON
INVESTMENT COMPANY, a Nevada corporation, and or its permitted assigns ("Buyer")
is made and effective this 31st day of March, 2006.


RECITALS
 
Buyer and Seller are parties to a Stock Purchase Agreement (the “Agreement”)
dated March 9, 2006. Buyer and Seller desire to amend and modify the terms of
the Agreement, all in accordance with terms of this Amendment.


NOW, THEREFORE, for good and valuable consideration, the parties agree as
follows:


1.    Defined Terms. Defined terms used herein but not otherwise defined herein
shall have the meanings assigned such terms in the Agreement.


2.    Amendment of Agreement. Buyer and Seller hereby amend and modify the terms
of the Agreement on this date:


    
(a)   Article II. Paragraph 2.02(a)(i) and 2.02(a)(ii) are deleted and replaced
and subparagraph 2.02(a)(iii) is added as follows:
 

  “(i)
wire transfer of immediately available funds in the amount of Six Hundred
Thousand and 00/100 Dollars ($600,000) to the account provided by the Seller

 

  (ii)
the remaining balance of the Purchase Price, the amount of Two Million Four
Hundred Thousand and 00/100 Dollars ($2,400,000), shall be paid by delivery by
Buyer of a duly executed promissory note, secured by the all of the shares of
the Springer Mining Company subject of this Agreement, in the form attached
hereto as Attachment A (the “Note”);

 

  (iii) upon full payment of the Note, Buyer shall also deliver to Seller a
performance bond in a form acceptable to Seller in the amount of Three Hundred
and Sixty Thousand and 00/100 ($360,000) dollars, or such other adjusted amount
as provided for pursuant to paragraph 9.08 of the Agreement, to guarantee the
reclamation obligations of the Buyer pursuant to the Agreement.

   

--------------------------------------------------------------------------------



(b)    Article VII. Paragraph 7.04 shall be added as follows:


“7.04. Brokers. Buyer and Seller each represent and warrant to the other that it
has had no dealings with any real estate broker or agent in connection with the
negotiation of this Agreement or this Amendment, except John Bazzill whose
commission shall be payable by Buyer, and that it knows of no other real estate
broker or agent who is or might be entitled to a commission in connection with
this Agreement or this Amendment. Buyer and Seller each agree to indemnify,
defend and hold the other harmless from all costs and liabilities, including
reasonable attorneys' fees and costs, arising out of or in connection with
claims made by any other broker or individual who alleges that it is entitled to
commissions or fees with regard to this Agreement or this Amendment as a result
of dealings it had with the indemnifying party.”


3.    Captions. The captions in this Amendment are included for convenience of
reference only and shall be ignored in the construction or interpretation of the
provisions of this Amendment.


4.    Counterparts; Effectiveness. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures were upon the same instrument. This Amendment shall become effective
when each party to this Amendment shall have received a counterpart signed by
the other parties to this Amendment.


5.    Agreement as Amended. This Amendment is limited as specified and shall not
constitute a modification, acceptance or waiver of any other provision of the
Agreement. From and after the date hereof, all references to the Agreement shall
be deemed references to the Agreement as further amended and supplemented by
this Amendment.


[SIGNATURE PAGES TO FOLLOW]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
in their respective corporate names by their respective officers, each of whom
is duly and validly authorized and empowered, all as of the day and year first
written above.
 
360 GLOBAL WINE COMPANY
as permitted assignee of Samson Investment Company
 

By:  
Name:
Title:
   

 
GENERAL ELECTRIC COMPANY
 

By:  
Name:
Title
Paul J. Kalocsay
Counsel
 

 

--------------------------------------------------------------------------------

